DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments, filed on October 29, 2020, have been entered. Applicant amended claims 1, 4, 9, 12, 17, and 20 and cancelled claims 5, 6, 13, and 14. Claims 1-4, 7-12, and 15-20 remain pending in the application.
Response to Arguments
Applicant’s arguments, filed on October 29, 2020, with respect to the Non-Final Office Action dated August 6, 2020, have been fully considered but they are not persuasive. 
Applicant argued “Gunturu does not disclose a parameter of a condition variable. Gunturu illustrates in col. 10, bottom table, rule types and corresponding condition expressions (rule-data syntax). However, the condition of Gunturu expressions include constant condition parameters or logical combinations of the constant condition parameters, which do NOT include a logical combination between a condition variable and a request content, or a logical combination between the condition variable and a request context”. 
In reply/response, Gunturu does disclose a parameter of a condition variable in the process of defining a rule. For example, Col. 11, top table, second row, and example column shows ruleF is defined in terms of the condition variable “header-name” with a value of “language” (context or content). ruleF is used for determining  whether the term “language” exists in the header-name http headers. Specific action is executed for the packets satisfying this rule. Such actions are shown in top table of Col. 9 and 10, second row. Col. 11, lines 44-45, states “The fourth table row defines a rule in terms of whether a 
Applicant argued “In contrast, in amended claim 1, the preset shunt rule comprises a condition variable, and at least one of a logical combination between the condition variable and the request content or a logical combination between the condition variable and the request context, wherein the condition variable is assignable to any one of: the request content, the request context, a logical combination between request contents, a logical combination between request contexts, or a logical combination between the request content and the request context. In other words, the condition variable may be iteratively used in the preset shunt rule (see paragraph [0053] of the present application)”.  
In reply/response, see the above reply/response.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-12, and 15-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 7-12, recites, emphasis added, “wherein the preset shunt rule further comprises a condition variable and at least one of (1) a logical combination between the condition variable and the request content or (2) a logical combination between the condition variable and the request context, wherein the condition variable is assignable to any one of: the request content, the request context, a logical combination between request contents, a logical combination between request contexts, or a logical combination between the request content and the request context”.  As recited, the conditional variable is assignable to request content or request context, it is unclear how a logical combination between the condition variable and the request content or the condition variable and the request content can be formed. Specification and drawings do not provide any further expression, description, or illustration to illuminate how that logical combination can be formed and, therefore, renders the scope of claim 1 indefinite. 
Claims 9 and 17 recite similar limitation. Accordingly, it is rejected under similar rationale. 
Dependent claims 2-4, 7, 8, 10-12, 15, 16, and 18-20 inherit the same indefiniteness from the respective independent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7-9, 11, 12, 15-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gunturu (US Patent Publication No. 7587487), hereinafter, Gunturu.
Regarding claim 1:
Gunturu teaches:
A content based routing method, comprising (see Fig. 4): 
judging, in response to receiving a service request, whether the service request matches a preset shunt rule, the 5preset shunt rule comprising a request content and a request context (Fig. 4, step 406, shows receiving a packet (service request) as stated in Col. 13, lines 57-58, “At a block 406, a packet sent from one of the client’s 102 is received at the switch 108”. Fig. 4, step 414, teaches evaluating (judging) whether the packet content matches a predefined rule (shunt rule) and Col. 14, lines 33-35 explains the same. Paragraph 10, lines 29-36,  teaches rule comprising various parameters, for example, header (context) and tag (content) as stated “<rule-data> specifies the XML-related information (such as in the SOAP header 204 or body 206) or header fields of an HTTP packet (or other location of the packet) that has data to be evaluated by the rule. Example rule types are nested rule, method, URL, version, header, header-name, XML tag, and other suitable rule types.”). Col. 8, lines 35-37, states “Rules may also be generated that are based on a search of tag and/or attribute names, prefixes/suffixes/patterns, or values.”); and 
forwarding, in response to judging that the service request matches the preset shunt rule, the service request to a service cluster corresponding to the preset shunt rule 10matching the service request (Fig. 4, step 416, teaches forwarding the packet to the a server (service cluster)  based on the matched rule as stated in Col. 14, lines 61-64, “At a block 416, one or more actions are performed on the packet based on the evaluated rules, in accordance with the applicable CSW policy. For example, the packet may be forwarded to a particular server or redirected.”).
wherein the preset shunt rule further comprises a condition variable and at least one of (1) a logical combination between the condition variable and the request content or (2) a logical combination between the condition variable and the request context, wherein the condition variable is assignable to any one of: the request content, the request context, a logical combination between request contents, a logical combination between request contexts, or a logical combination between the request content and the request context (, Col. 11, top table, second row, example column shows ruleF is defined in terms of the condition variable “header-name” with a value of “language” (context or content). ruleF is used for determining  whether the term “language” exists in the header-name of http headers. Specific action is executed for the packets satisfying this rule. Such actions are shown in top table of Col. 9 and 10, second row. Col. 11, lines 44-45, states “The fourth table row defines a rule in terms of whether a given header name exists in the HTTP header”. Col. 12, middle table, last row, shows a nested-rule which includes logical combination of plurality of simple rules. Col. 11, lines 56-58, states “With regards to nested rules, multiple rules can be combined to define a single rule, using parenthesis and logical operators in an embodiment”. Also see Col. 8, lines 25-37).
As to claim 3, the rejection of claim 1 is incorporate. Gunturu teaches all the limitations of claim 1 as shown above. 
(Col. 14, lines 33-40, teaches comparing content of the packet to the content of the rule as stated “Using the identified XML contents and/or contents of the HTTP header (or other portions of the received packet), the applicable rules are evaluated at a block 414. For example, if the HTTP header includes a GET method string and an Accept header that specifies "application/soap+xml," then a particular complex rule is evaluated using results of simple rules that are defined using contents of method and URL fields in an HTTP header”).
As to claim 4, the rejection of claim 1 is incorporate. Gunturu teaches all the limitations of claim 1 as shown above. 
Gunturu further teaches wherein 25the preset shunt rule further comprises logical combinations between request contents, between request contexts, and between the request content and the request context (Col. 11, lines 56-60, teaches nested rule can be created by using logical combination of simple rule as stated “With regards to nested rules, multiple rules can be combined to define a single rule, using parenthesis and logical operators”. See Col. 12, lines 25-37, also).
As to claim 7, the rejection of claim 1 is incorporate. Gunturu teaches all the limitations of claim 1 as shown above. 
Gunturu further teaches wherein the request content comprises at least one of: a request host name, a request path, a request query, a request header field, a request browser cache, a request user agent, a request uniform 15resource locator, or a request method (see Col. 11, upper table and Col. 11, lines 41-43, teaches using URL. Also see Fig. 3).
As to claim 8, the rejection of claim 1 is incorporate. Gunturu teaches all the limitations of claim 1 as shown above. 
Gunturu further teaches wherein the request context comprises at least one of the following of the service request: a request protocol, a request address, a request tag, 20a request time, or a request cluster (Col. 8, lines 35-37, states “Rules may also be generated that are based on a search of tag and/or attribute names, prefixes/suffixes/patterns, or values”. Also see Fig. 3).
Regarding claim 9:
Claim 9 is directed towards a routing apparatus (switch as shown in Fig. 1) performing the method of claim 1. Accordingly, it is rejected under similar rationale.
Claim 11 is directed towards a routing apparatus performing the method of claim 3. Accordingly, it is rejected under similar rationale.
Claim 12 is directed towards a routing apparatus performing the method of claim 4. Accordingly, it is rejected under similar rationale.
Claim 15 is directed towards a routing apparatus performing the method of claim 7. Accordingly, it is rejected under similar rationale.
Claim 16 is directed towards a routing apparatus performing the method of claim 8. Accordingly, it is rejected under similar rationale.
Regarding claim 17:
Claim 17 is directed towards a non-transitory computer-readable medium, storing 15a computer program thereon, wherein the computer program, when executed by a processor (see Col. 15), performing the method of claim 1. Accordingly, it is rejected under similar rationale.
Claim 19 is directed towards computer-readable medium performing the method of claim 3. Accordingly, it is rejected under similar rationale.
Claim 20 is directed towards computer-readable medium performing the method of claim 4. Accordingly, it is rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gunturu, in view of Akiyosh (US PG Publication No. 20130259052), hereinafter, Akiyosh.
As to claim 2, the rejection of claim 1 is incorporate. Gunturu teaches all the limitations of claim 1 as shown above. 
Gunturu  does not  teaches wherein in response to judging that the service request does not match the preset shunt rule, setting a shunt rule matching the service request and storing the shunt rule.
In the same field of endeavor, Akiyosh teaches wherein in response to judging that the service request does not match the preset shunt rule, setting a shunt rule matching the service request and storing the shunt rule (see at least Fig. 9 showing setting up new rule when the packet does not match any rule. Paragraph 0075,lines 1-3,  explains the when packet does not match any rule as stated “On the other hand, as a result of the search, if no process rule having a matching rule matching the received packet is found (No in step S302)”. Paragraph 0077, lines 6-11, teaches setting up new rule and storing it as stated “the forwarding node 200 refers to a tentative process rule setting policy defined in this entry in the tentative process rule setting policy storage unit 203 and creates a tentative process rule (step S305). Next, the forwarding node 200 sets the created tentative process rule in the process rule storage unit 205 (step S306)”     ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gunturu to incorporate the teaching of Akiyosh for setting up new rule when the packet does not match the rule and storing the rule. One would be motivated to so since setting up new rule helps forwarding subsequent packets with same content for which the rule  is set up (see at least paragraph 0035 of Akiyosh).
Claim 10 is directed towards a routing apparatus performing the method of claim 2. Accordingly, it is rejected under similar rationale.
Claim 18 is directed towards computer-readable medium performing the method of claim 2. Accordingly, it is rejected under similar rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571)272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAMAL HOSSAIN/Examiner, Art Unit 2457      

/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457